DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 8 are construed to be indefinite because the recitation “a temperature suitable” does not clearly define the metes and bounds of the claimed invention because “suitable” does not define a parameter or condition with respect to the claimed temperature. Likewise, claims 2, 3, 4, and 5 also recite “suitable” which is indefinite for each claim.  Since claims 1-7 and 9-10 are dependent upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 3 is further construed to be indefinite because the recitation “the gaseous nitrogen” does not make clear as to which nitrogen is being referenced, whether the warmed gaseous nitrogen or the discharger gaseous nitrogen both in claim 1.
Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because the cell freeze drying system and method thereof with each of the structural and functional limitations such that solid state water in a cell sample is sublimated into gaseous water wherein the sample is either frozen by liquid nitrogen or warmed gaseous nitrogen and gaseous 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, N, O, P, cited on the first page with  this action, are patent publications from the same inventive entity.  References B, C, D, E, F, G, H, I, J, K, L, M, Q, R, S, cited on the first page with this action and reference A, cited on the second page with this action teach freeze drying devices and methods thereof that can used with cell samples.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, February 16, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753